122 N.J. Super. 144 (1973)
299 A.2d 423
FELIX DANIELLO, PETITIONER-RESPONDENT,
v.
MACHISE EXPRESS CO., RESPONDENT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted January 15, 1973.
Decided January 26, 1973.
*145 Before Judges COLLESTER, LEONARD and HALPERN.
Messrs. Freeman & Spence, attorneys for appellant; Mr. William P. Freeman, on the brief).
Messrs. Curcio, Donio & DeMarco, attorneys for respondent (Mr. Mark A. DeMarco, on the brief).
PER CURIAM.
In this workmen's compensation case, the employer appeals from a judgment entered by the County Court which adjudicated that the injuries sustained by petitioner in the accident of September 16, 1969 were compensable and which reversed the dismissal of his claim petition by the Division.
We affirm essentially for the reasons stated by Judge Horn in his written opinion as reported in 119 N.J. Super. 20 (Law Div. 1972).